Porter, J.
(dissenting) : I dissent from that part of the Opinion holding the license tax reasonable and affirming the judgment of the court below.
The business of an itinerant merchant differs from that of a regular merchant only because one is transient and the other permanent. The ownership of property carries with it, as an incident, the right to dispose of it. The owner has the right to establish a business at a place for one day, or for one year, or to locate permanently. In either case his-right to sell, barter or exchange his property, subject to reasonable regulations, is guaranteed under the fourteenth amend-*277rnent to the federal constitution. The provision that no naan shall be deprived of his property without due process of law protects “the stranger within the gates” equally with the oldest inhabitant. It forbids a city from suppressing or prohibiting a lawful business under the guise of an attempt to regulate, license or tax such business. (City of Lyons v. Cooper, 39 Kan. 324, 18 Pac. 296; City of Carrollton v. Bazzette, 159 Ill. 284, 42 N. E. 837, 31 L. R. A. 522.)
The only question here is whether the tax is a reasonable one. Tb determine this, regard must be had to the circumstances. It appears that appellants conducted for a period of nineteen days a business as transient merchants, carrying a stock of clothing and furnishing-goods. The business did not injuriously affect the public interests, unless the public is interested in the restraint of trade for the benefit of local dealers; nor was the character of the business such as leads to disorder or requires increased police supervision. In fact only by a sort of fiction could it be said to require or admit of regulation.
The village, with a population of 700 persons, raised for the -two preceding years $1000 per year of revenue. There is no showing that the necessities of the town had increased, and, assuming that they remained about the same, the unreasonableness of requiring appellants to pay $190 for the nineteen days during which they conducted such a business seems apparent. It is argued in the opinion that it cannot be considered as a rate of ten dollars per day for an entire year because the appellants were transient merchants and only required to pay at that rate for each day they continued in business. However, if they continued for a year, or for six months, the rate continued the same. They were charged in the complaint upon nineteen separate counts, and adjudged to pay $304, or sixteen dollars for each day. This was, it is true, the penalty for failing to procure a license. The ordinance required them to pay $190. The absence of any provision for a re*278duction in a cage where the merchant remained for a considerable time emphasizes the unreasonableness. The purpose appears to have been to suppress and prohibit a lawful business rather than to regulate it or to raise revenue. The judgment should be reversed.